Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 02/28/2022. Claims 1-6, 8-20 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependencies rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to claim, “receiving a user request of a first user to ship one or more items; in response to the receiving of the user request, automatically processing, as a background task without receiving user input from the first user, information by causing a read of a customer profile data store associated with the first user…”However, paragraph 56 of the instant application states, “For example, in response to the user being authenticated and authorized according to the biometric authentication module(s) 108, the automated shipment processing module(s) 410 automatically extracts, as a background task, data from the customer profile data 404, such as credit card information to complete the request. A "background task" or an "automatic" operation as described herein is any process, thread, function, etc. that automatically occurs without an explicit user request. For example, the user does not have to manually input credit card information in response to requesting to ship one or more items. Rather, in response to the request to ship one or more items, the system 400 automatically extracts this information from the customer profile data 404, which was provided at registration time. In this way, the user does not have to input billing information, password information, or any other information at request time in order to avoid the problems as described herein.” Thus the process of a background task is completed in response to the user being authenticated and not in response to a user request of a first user to ship one or more items. Further clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 are rejected under 35 U.S.C. 102 (a) (1) being anticipated by Daniel 8,905,304.

Regarding claim 1, Daniel discloses a computer-implemented method comprising: receiving a user request of a first user to ship one or more items [abstract]; in response to the receiving of the user request, automatically processing, as a background task without receiving user input from the first user, information by causing a read of a customer profile data store associated with the first user  [col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67]; obtaining, at a first time, at least one first biometric identifier associated with the first user [abstract][col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67]; determining that the at least one first biometric identifier matches at least a second biometric identifier, the second biometric identifier being registered by the first user at a second time prior to the first time[col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67]; and based at least in part on the at least one first biometric identifier matching at least the second biometric identifier and the automatic processing of the information in the customer profile data store, causing a tangible shipping label associated with the one or more items to be printed [FIG 3D] [col9, l. 32-38].
Regarding claim 2, Daniel discloses all of the limitations of claim 1. Daniel further discloses response to the user request to ship the one or more items, billing information that was entered in response to a user login prior to the first time, wherein the first user does not provide the billing information (the billing data is stored in the processor or the card holder) after issuing the user request [col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67].
Regarding claim 5, Daniel discloses all of the limitations of claim 1. Daniel further discloses  at least one first biometric identifier includes one or more identifiers from a list of identifiers consisting of: a digital human fingerprint of the first user, a facial recognition identifier of the first user, a voice recognition identifier of the first user, and a retinal identifier of the first user [col 7, l. 53-67].
Regarding claim 6, Daniel discloses all of the limitations of claim 1. Daniel further discloses  causing, subsequent to the receiving of the user request, display of shipping item attributes; and receiving, in response to the causing of the display, a selection of a first identifier and a second identifier, the first identifier indicates a weight of the one or more items, the second identifier indicates one or more dimensions of the one or more items, wherein indicia is printed on the tangible shipping label based in part on one of the first identifier or the second identifier [abstract].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel 8,905,304. In view of Kaditz et al. 10,686,781.

Regarding claim 3, Daniel discloses all of the limitations of claim 1. However  Daniel fails to explicitly disclose receiving, prior to the receiving of the user request to ship the one or more items, a shipping destination list, the shipping destination list includes a plurality of potential destination addresses for shipping the one or more items; causing, subsequent to the receiving of the user request, display of the shipping destination list; and receiving, in response to the causing of the display, a selection of an address of the shipping destination list, wherein the printed tangible shipping label includes the predetermined destination address. Kaditz discloses receiving, prior to the receiving of the user request to ship the one or more items, a shipping destination list, the shipping destination list includes a plurality of potential destination addresses for shipping the one or more items; causing, subsequent to the receiving of the user request, display of the shipping destination list; and receiving, in response to the causing of the display, a selection of an address of the shipping destination list, wherein the printed tangible shipping label includes the predetermined destination address.  [col 8, l. 18-39]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel in view of Kaditz as Kaditz is analogous art that further discloses greater security measures by allowing for a password-less system.
Regarding claim 4, Daniel discloses all of the limitations of claim 1. . However, Daniel fails to explicitly disclose receiving, prior to the user request, a second request to create a customer profile of the first user; and in response to the second request, providing a prompt indicating a request for the first user to upload a set of data for printing future shipping labels. Kaditz discloses receiving, prior to the user request, a second request to create a customer profile of the first user; and in response to the second request, providing a prompt indicating a request for the first user to upload a set of data for printing future shipping labels [col. 5, l. 5-col. 6, l. 64]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel in view of Kaditz as Kaditz is analogous art that further discloses greater security measures by allowing for a password-less system.


Allowable Subject Matter

Claims 8-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record discloses automatically processing the billing information without causing a read of a card via a card reader. 
Claims 13, 19-20, following is an examiner’s statement of reasons for allowance: none of the cited prior art of record discloses different fingerprints of the first user, wherein each of the different finger prints identifiers correspond to authentication for a particular workflow task that is different from any other workflow task. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/28/2022 in regards to claims 1-7, have been fully considered but they are not persuasive. 
In regards to the Applicant’s arguments that Daniel does not disclose, “in response to the receiving of a user request, automatically processing, as a background task without receiving user input from the first user, information by causing a read of a customer profile data store associated with the first user.” The Examiner does not find proper support for the claim limitation in the instant application. As provided above in the U.S.C. §112 (a) rejection, the Examiner finds support for, “ For example, in response to the user being authenticated and authorized according to the biometric authentication module(s) 108, the automated shipment processing module(s) 410 automatically extracts, as a background task, data from the customer profile data 404, such as credit card information to complete the request. A "background task" or an "automatic" operation as described herein is any process, thread, function, etc. that automatically occurs without an explicit user request. For example, the user does not have to manually input credit card information in response to requesting to ship one or more items. Rather, in response to the request to ship one or more items, the system 400 automatically extracts this information from the customer profile data 404, which was provided at registration time. In this way, the user does not have to input billing information, password information, or any other information at request time in order to avoid the problems as described herein.” Thus the process of a background task is completed in response to the user being authenticated and not in response to a user request of a first user to ship one or more items. Further clarification is required.” This is vastly different than in response to a the receiving a user request. Further it is unclear as to how the system would be able to pull up the information to run as a background task simply from a user request without any form of authentication of the user first. Further clarification is required. 
Daniel does disclose automatically processing, as a background task, information by causing a read of a customer profile data store associated with the first user (the user does not have to type in the address, they make select one from stored and other options). The Examiner suggests clarifying the language and providing support for the claimed limitation to overcome the U.S.C. §112 (a). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887